DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web (PTO/SB/439). 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement filed 3/26/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Item 4 of NPL reference is not found in parent case, nor is it found in current case.  It has been placed in the application file, but the information referred to therein has not been considered. 
Specification
The disclosure is objected to because of the following informalities: ¶[0001] has missing US Patent number and is not complete.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “means for retrieving,” “means for continuously,…comparing,” “means for continuously,…extracting,” “means for continuously,…forwarding,” in claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see Fig 2, Memory 204, Processor 202).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, recites the limitation "retrieve messages" and “stores messages” and “the messages in the first position” and “the message” in lines 6, 10, 16, and 18. It is not clear if these are separate messages than “reading messages.” Should it read as --the messages--?  Further, there is no previous mention of “the first position” Should it read as –a first position--? There is insufficient antecedent basis for these limitation in the claim.
Regarding claim 2, line 2, “message content” should read as –the message content--? There is insufficient antecedent basis for these limitation in the claim.
Regarding claim 3, line 3, and 6, “any messages” should read as –any of the messages--? There is insufficient antecedent basis for these limitation in the claim.
Regarding claim 6, line 5-6, and line 9-10 “the processed retrieved messages” and “the stored processed message content” should read as –a processed retrieved messages—and –-a stored processed message content--? There is insufficient antecedent basis for these limitation in the claim.
Regarding claim 7, line 3, “the processed retrieved messages” should read as --a processed retrieved messages--? There is insufficient antecedent basis for these limitation in the claim.
Regarding claim 11, “the processed message content in a memory” should read as --a processed message content in the memory--? There is insufficient antecedent basis for these limitation in the claim.
Regarding claim 13, “the processed retrieved messages” should read as --a processed retrieved messages--? There is insufficient antecedent basis for these limitation in the claim.
Regarding claim 14, “a unique identifier” should read as –the unique identifier--? There is insufficient antecedent basis for these limitation in the claim.
Regarding claims 4-5, 8-10, 12, are dependent claims depending on independent claim 1 and are rejected for the same reasons.
Regarding claims 15-28 and method claims, corresponding with system claims 1-14, and are rejected for the same reasons as 1-14 above.
Regarding claims 29 and 30, correspond with claim 1 above, and are rejected for the same reasons.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are not processes, machines, manufactures and compositions of matter, but rather software per se.
Claims 1-14 disclose “a system for reading messages” the system comprising: “at least one first processing thread” and “a second processing thread,” executed on a processor. However, the processor is not actually part of the system but rather external to the system, executed on. Therefore, the claims reads as just software per se. Thus, is not eligible patent subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10990459 (Nugent) in view of Chan et al. (U.S. PG PUB 2007/0276954).
Regarding instant claims 1, 15, 29, and 30 are substantially the same as claim 1 of Nugent, except for “a second processing thread executed on the processor independently of the at least one first processing thread and configured, only when each of the at least two queues contains at least one message or end of partition signal, to continuously.” 
However, Chan teaches a second processing thread executed on the processor independently of the at least one first processing thread and configured, only when each of the at least two queues contains at least one message or end of partition signal, to continuously (see ¶[0034] “A dedicated worker thread is created to serve each client (for example, if clients were added). In other words, each buffer is managed independently using multiple threads.” See ¶ [0046] “The buffer of each worker is a FIFO queue accommodating up to 10 frames.”):
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nugent by adapting the teachings of Chan to increase the quality of streaming video (see ¶[0011] of Chan).
Regarding claim 2-4, 7-14 corresponds with claims 1, 6, 7, 3, 4, 5, 8, 9, 10, 11, 14 of Nugent, respectively and are obviously rejected.
Regarding claim 5, are substantially the same as claim 1 because it teaches a memory.
Regarding claim 6, are substantially the same as limitations in claim 1.
Regarding claim 16-28, correspond with claims 2-14 above, therefore, they are rejected for the same reasons above.


Claims 1, 3, 4, 8-10, 14, 15, 17, 18, 22-24, 28, 29, 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-8 of U.S. Patent No. 10541953 (Nugent) in view of Patel et al. (US PG PUB 2019/0238605).
Regarding instant claims 1, 15, 29, and 30 are substantially the same as claim 1 of Nugent, except for “a second processing thread executed on the processor independently of the at least one first processing thread and configured, only when each of the at least two queues contains at least one message or end of partition signal, to continuously: 
extract the message content from the message associated with the earliest identifier of the messages stored in the first positions of the at least two queues; and forward the extracted message content to a receiver; wherein the extracted message content is forwarded to the receiver in an order in accordance with a sequence defined by the unique identifiers associated therewith.” 
However, Patel teaches
 a second processing thread executed on the processor independently of the at least one first processing thread and configured, only when each of the at least two queues contains at least one message or end of partition signal, to continuously (see ¶ [0024] “In other embodiments, however, streaming application 110 may provide one or more messages to a particular group 114 by storing data corresponding to the set of messages in a message queue”):
extract the message content from the message associated with the earliest identifier of the messages stored in the first positions of the at least two queues (see ¶ [0077] “That is, in the depicted embodiment, event identifier 853 may correspond to a data event generated shortly prior to initiation of the bulk data extraction. As explained in more detail below, retrieving event identifier 853 from data storage system 802 at a time shortly before initiation of bulk data extraction 854 may allow streaming application 810 to, after the bulk data extraction 854 is completed, subscribe to notification messages for events starting with event identifier 853.”) forward the extracted message content to a receiver; wherein the extracted message content is forwarded to the receiver in an order in accordance with a sequence defined by the unique identifiers associated therewith (see ¶ [0080] “After completion of bulk data extraction 854, streaming application 810 may be configured, in various embodiments, to send subscription request 856 to data storage system 802, requesting to subscribe to notification messages for data events associated with group 814B that meet one or more specified criteria. As shown in FIG. 8, subscription request 856 may, in some embodiments, specify event identifier 853 as a starting point of data events for which to send the notification messages. For example, streaming application 810 may subscribe to one or more channels associated with group 814B such that message platform 804 may send notification messages for those channels to streaming application 810.”). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nugent by adapting the teachings of Patel to receive notification messages for data events in the order in which the data events occurred.
Regarding claim 3, 4, 8-10, corresponds with claims 6, 7, 4-5, and 8 of Nugent, respectively and are obviously rejected.
Regarding claim 14, Nugent do not expressly disclose, however Patel teaches wherein each message is augmented with a unique identifier before being stored in the streaming platform (see ¶ [0039] “In various embodiments, this request may include the event identifier for the most recently verified message (e.g., event identifier 450 from message 202).”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nugent by adapting the teachings of Patel to receive notification messages for data events in the order in which the data events occurred.
Regarding claim 17, 18, 22-24 corresponds with claims 6, 7, 4-5, and 8 of Nugent, and are obviously rejected.
Regarding claim 28, corresponds with claim 14 above, and are rejected for the same reasons.

Claims 7 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10541953 (Nugent) and Patel et al. (US PG PUB 2019/0238605) as applied to claim 1 above, further in view of Gale et al. (U.S. PG PUB 2008/0127209).
Regarding claim 7, Nugent and Patel do not expressly disclose wherein the message content is one of encoded or encrypted, each of the plurality processing threads being operative to one of decode or decrypt the encoded or encrypted message content, the processed message content comprising the decoded or decrypted message content.
However, Gale teaches wherein the message content is one of encoded or encrypted, each of the plurality processing threads being operative to one of decode or decrypt the encoded or encrypted message content, the processed message content comprising the decoded or decrypted message content (see ¶ [0063] “The communications stack also bootstraps 720 a protocol handling module 550. The protocol module is responsible for decoding and encoding the message formats and communication protocol to and from canonical byte format (as serialised over the physical network link) into an internal object representation that can be consumed by the message broker.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nugent and Patel by adapting the teachings of Gale to ensure message delivery.
Regarding claim 21, corresponds with claim 7 above, and are rejected for the same reasons.

Claims 12, 13, 26 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10541953 (Nugent) and Patel et al. (US PG PUB 2019/0238605) as applied to claim 1 above, further in view of Tarre et al. (US PG PUB 2016/0337465).

Regarding claim 12, Patel teaches wherein the extraction of the message content from the message associated with the earliest identifier from the first plurality if queues and extraction of the processed message content associated with the earliest identifier from the buffer (see ¶ [0072] “In some such embodiments, data storage system 102 may be configured to perform a bulk data extraction for group 114B by identifying past events associated with group 114B that meet one or more specified criteria and sending messages associated with those events to streaming application 110. Streaming application 110 may be configured to provide the messages associated with the bulk data extraction to external system 112”) compares the message content from the memory to the messages stored in the data warehouse (see ¶ [0044] “In response to receiving message 206, comparator 304 may be configured to compare the group-specific sequence number from message 206 to an expected sequence number 312. In various embodiments, expected sequence number generator 302 may be configured to generate expected sequence number 312 based on one or more previous sequence numbers 310 and a function (e.g., a monotonically-increasing function) specifying the manner in which the group-specific sequence numbers are determined. For example, in some embodiments, streaming application 110 may be configured to store (e.g., in a local, persistent database for a given group 114) one or more previous sequence numbers 310 associated with one or more previously-verified messages.”).
Nugent and Patel do not expressly disclose increases the speed with which the auditing system performs. However, Tarre teaches increases the speed with which the auditing system performs (see ¶ [0060] “The buffer size may be increased proportional to the time required, per message, to communicate with the server. Thus, the size of the buffer may be dynamically determined and, therefore, the buffers size would change based on how the communication times (e.g., the speed at which the server responds) change over time. In particular, the speed at which the server responds may depend on factors including, e.g., (1) network communication speeds between the originating network element and target server, (2) a load on the target server in terms of other activities and interactions it faces, which may lead to network congestion, and/or (3) performance of the infrastructure components of the system (hypervisor/cloud system performance, CPU/Memory system performance, disk and network performance)”).

Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nugent and Patel by adapting the teachings of Tarre to efficiently manage messages.

Regarding claim 13, Patel teaches wherein the extraction of the message content from the message associated with the earliest identifier from the first plurality if queues and extraction of the processed message content associated with the earliest identifier from the buffer (see ¶ [0072] “In some such embodiments, data storage system 102 may be configured to perform a bulk data extraction for group 114B by identifying past events associated with group 114B that meet one or more specified criteria and sending messages associated with those events to streaming application 110. Streaming application 110 may be configured to provide the messages associated with the bulk data extraction to external system 112”); comparing the message content from the memory to the messages stored in the data warehouse (see ¶ [0044] “In response to receiving message 206, comparator 304 may be configured to compare the group-specific sequence number from message 206 to an expected sequence number 312. In various embodiments, expected sequence number generator 302 may be configured to generate expected sequence number 312 based on one or more previous sequence numbers 310 and a function (e.g., a monotonically-increasing function) specifying the manner in which the group-specific sequence numbers are determined. For example, in some embodiments, streaming application 110 may be configured to store (e.g., in a local, persistent database for a given group 114) one or more previous sequence numbers 310 associated with one or more previously-verified messages.”).
However, Tarre teaches reduces memory requirements (see ¶[0045] memory (e.g., where the buffer 422 is adjusted based on the available memory on the device such as the buffer 422 being increased in the available memory is below a threshold).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nugent and Patel by adapting the teachings of Tarre to efficiently manage messages.
Regarding claim 26 and 27, corresponds with claim 12 and 13 above, and are rejected for the same reasons.


Claims 1, 3, 10, 14, 15, 17, 24, and 28-30, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11/128585 (Nugent) in view of Patel et al. (US PG PUB 2019/0238605).

Regarding instant claims 1, 15, 29, and 30, are substantially the same as claims 1 of Nugent, except for “a second processing thread executed on the processor independently of the at least one first processing thread and configured, only when each of the at least two queues contains at least one message or end of partition signal, to continuously: 
extract the message content from the message associated with the earliest identifier of the messages stored in the first positions of the at least two queues; and forward the extracted message content to a receiver; wherein the extracted message content is forwarded to the receiver in an order in accordance with a sequence defined by the unique identifiers associated therewith.” 
However, Patel teaches
 a second processing thread executed on the processor independently of the at least one first processing thread and configured, only when each of the at least two queues contains at least one message or end of partition signal, to continuously (see ¶ [0024] “In other embodiments, however, streaming application 110 may provide one or more messages to a particular group 114 by storing data corresponding to the set of messages in a message queue”):
extract the message content from the message associated with the earliest identifier of the messages stored in the first positions of the at least two queues (see ¶ [0077] “That is, in the depicted embodiment, event identifier 853 may correspond to a data event generated shortly prior to initiation of the bulk data extraction. As explained in more detail below, retrieving event identifier 853 from data storage system 802 at a time shortly before initiation of bulk data extraction 854 may allow streaming application 810 to, after the bulk data extraction 854 is completed, subscribe to notification messages for events starting with event identifier 853.”) forward the extracted message content to a receiver; wherein the extracted message content is forwarded to the receiver in an order in accordance with a sequence defined by the unique identifiers associated therewith (see ¶ [0080] “After completion of bulk data extraction 854, streaming application 810 may be configured, in various embodiments, to send subscription request 856 to data storage system 802, requesting to subscribe to notification messages for data events associated with group 814B that meet one or more specified criteria. As shown in FIG. 8, subscription request 856 may, in some embodiments, specify event identifier 853 as a starting point of data events for which to send the notification messages. For example, streaming application 810 may subscribe to one or more channels associated with group 814B such that message platform 804 may send notification messages for those channels to streaming application 810.”). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nugent by adapting the teachings of Patel to receive notification messages for data events in the order in which the data events occurred.
Regarding claim 3, 10, 14,  corresponds with claims 4, 2, 3, of Nugent, respectively and are obviously rejected.
Regarding claim 17, 24, 28,  corresponds with claims 4, 2, 3 of Nugent, and are obviously rejected.

Claims 7 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent 11/128585 (Nugent) and Patel et al. (US PG PUB 2019/0238605) as applied to claim 1 above, further in view of Gale et al. (U.S. PG PUB 2008/0127209).
Regarding claim 7, Nugent and Patel do not expressly disclose wherein the message content is one of encoded or encrypted, each of the plurality processing threads being operative to one of decode or decrypt the encoded or encrypted message content, the processed message content comprising the decoded or decrypted message content.
However, Gale teaches wherein the message content is one of encoded or encrypted, each of the plurality processing threads being operative to one of decode or decrypt the encoded or encrypted message content, the processed message content comprising the decoded or decrypted message content (see ¶ [0063] “The communications stack also bootstraps 720 a protocol handling module 550. The protocol module is responsible for decoding and encoding the message formats and communication protocol to and from canonical byte format (as serialised over the physical network link) into an internal object representation that can be consumed by the message broker.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nugent and Patel by adapting the teachings of Gale to ensure message delivery.
Regarding claim 21, corresponds with claim 7 above, and are rejected for the same reasons.

Claims 12, 13, 26, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent 11/128585 (Nugent) and Patel et al. (US PG PUB 2019/0238605) as applied to claim 1 above, further in view of Tarre et al. (US PG PUB 2016/0337465).

Regarding claim 12, Patel teaches the message content from the message associated with the earliest identifier from the first plurality if queues and extraction of the processed message content associated with the earliest identifier from the buffer (see ¶ [0072] “In some such embodiments, data storage system 102 may be configured to perform a bulk data extraction for group 114B by identifying past events associated with group 114B that meet one or more specified criteria and sending messages associated with those events to streaming application 110. Streaming application 110 may be configured to provide the messages associated with the bulk data extraction to external system 112”) compares the message content from the memory to the messages stored in the data warehouse (see ¶ [0044] “In response to receiving message 206, comparator 304 may be configured to compare the group-specific sequence number from message 206 to an expected sequence number 312. In various embodiments, expected sequence number generator 302 may be configured to generate expected sequence number 312 based on one or more previous sequence numbers 310 and a function (e.g., a monotonically-increasing function) specifying the manner in which the group-specific sequence numbers are determined. For example, in some embodiments, streaming application 110 may be configured to store (e.g., in a local, persistent database for a given group 114) one or more previous sequence numbers 310 associated with one or more previously-verified messages.”).
Nugent and Patel do not expressly disclose increases the speed with which the auditing system performs. However, Tarre teaches increases the speed with which the auditing system performs (see ¶ [0060] “The buffer size may be increased proportional to the time required, per message, to communicate with the server. Thus, the size of the buffer may be dynamically determined and, therefore, the buffers size would change based on how the communication times (e.g., the speed at which the server responds) change over time. In particular, the speed at which the server responds may depend on factors including, e.g., (1) network communication speeds between the originating network element and target server, (2) a load on the target server in terms of other activities and interactions it faces, which may lead to network congestion, and/or (3) performance of the infrastructure components of the system (hypervisor/cloud system performance, CPU/Memory system performance, disk and network performance)”).

Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nugent and Patel by adapting the teachings of Tarre to efficiently manage messages.

Regarding claim 13, Patel teaches wherein the extraction of the message content from the message associated with the earliest identifier from the first plurality if queues and extraction of the processed message content associated with the earliest identifier from the buffer (see ¶ [0072] “In some such embodiments, data storage system 102 may be configured to perform a bulk data extraction for group 114B by identifying past events associated with group 114B that meet one or more specified criteria and sending messages associated with those events to streaming application 110. Streaming application 110 may be configured to provide the messages associated with the bulk data extraction to external system 112”); comparing the message content from the memory to the messages stored in the data warehouse (see ¶ [0044] “In response to receiving message 206, comparator 304 may be configured to compare the group-specific sequence number from message 206 to an expected sequence number 312. In various embodiments, expected sequence number generator 302 may be configured to generate expected sequence number 312 based on one or more previous sequence numbers 310 and a function (e.g., a monotonically-increasing function) specifying the manner in which the group-specific sequence numbers are determined. For example, in some embodiments, streaming application 110 may be configured to store (e.g., in a local, persistent database for a given group 114) one or more previous sequence numbers 310 associated with one or more previously-verified messages.”).
However, Tarre teaches reduces memory requirements (see ¶[0045] memory (e.g., where the buffer 422 is adjusted based on the available memory on the device such as the buffer 422 being increased in the available memory is below a threshold).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nugent and Patel by adapting the teachings of Tarre to efficiently manage messages.
Regarding claim 26, and 27, corresponds with claim 12 and 13 above, and are rejected for the same reasons.

Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the scheduled interview. Interview requests submitted within amendments may be denied because the Examiner was not notified, in advance, of the Applicant Initiated Interview Request and due to time constraints may not be able to review the interview request to prior to the mailing of the next Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848. The examiner can normally be reached Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194